   Case 1:19-cr-00551-FB Document 42 Filed 04/14/20 Page 1 of 3 PageID #: 205




                 ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                      Attorneys at Law
                                100 Lafayette Street, Suite 501
                                    New York, NY 10013
Franklin A. Rothman                                                              Fax: (212) 571-5507
Jeremy Schneider                                                                 Tel: (212) 571-5500
Robert A. Soloway
David Stern
Rachel Perillo

                                                             April 14, 2020
By ECF and EMAIL

Hon. Frederick Block
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11223

                  Re:   United States v. Chan a Hung
                        19 Cr. 551 (FB)

Dear Judge Block:

     I write in reply to the government’s letter of April 12, 2020
which opposes the defendant’s request to advance the sentence to
the earliest possible date, and opposes the defendant’s sentencing
request for imprisonment of time served (hereinafter “the Govt
Opposition”).

     I will not repeat the arguments in support of sentence which
were set forth in the main defense submission. The parties have
been heard, and nothing remains but for the Court to make its
decision.    Respectfully, the defense view is that given the
particular circumstances presented here, any sentence exceeding the
time already served is a sentence that would be greater than
necessary to achieve the goals of federal sentencing.1
        1

18 U.S.C. § 3553(a), in pertinent part, states:

(a) Factors To Be Considered in Imposing a Sentence. The court shall impose
a sentence sufficient, but not greater than necessary, to comply with the
purposes set forth in paragraph (2) of this subsection. The court, in
determining the particular sentence to be imposed, shall consider --

(1) the nature and circumstances              of    the    offense   and   the     history     and
characteristics of the defendant;
(2) the need for the sentence imposed --
        (A) to reflect the seriousness of the offense, to promote respect for
        the law, and to provide just punishment for the offense;
 Case 1:19-cr-00551-FB Document 42 Filed 04/14/20 Page 2 of 3 PageID #: 206



     As to the application to advance sentence, the government
cites two cases in opposition.2 One is Judge Irizarry’s decision
in United States v. Harry, 2020 WL 1528000, 19 Cr. 535 (E.D.N.Y.
Mar. 31, 2020)(Irizarry, J.), in which the government correctly
reports Judge Irizarry held that the defendant had failed to meet
his burden of establishing that a delay in his sentence would do
“serious harm to the interests of justice.” Harry, 2020 WL 1528000
at * 2. There are several factual similarities in Harry to the
instant matter.   The case involved a 52 year old courier from
Guyana who was credited with a four point minimal role reduction;
had accepted responsibility for his offense; and had no prior
involvement with the criminal justice system.      He also had a
guideline sentencing range of 24-30 months, and a sentence
recommendation of 18 months from United States Probation, sharing
these features with Ms. Chan a Hung’s case.

     However, most significantly, and unlike the instant matter, no
compelling family circumstances, including the fact that both
parents of two children, one 11 years old and with an untreated and
worsening medical problem, find themselves in federal jail for
swallowing more than 700 grams of cocaine (Harry’s drugs were in
his suitcase), while their landlord is on the verge of evicting
them from their home. Further, the positions set forth in Harry’s
sentencing submission prompted Judge Irizarry to write:

          Most notably, defense counsel’s application, despite
          his representations to the contrary, is based on rather
          presumptuous assumptions that this Court would concur
          with his sentence recommendation of time served
          (approximately   five   months,   which   would   be  a
          substantial downward variance from the projected
          guidelines range of 24 to 30 months).

Id.

      (B) to afford adequate deterrence to criminal conduct;
      (C) to protect the public from further crimes of the defendant; and
      (D) to provide the defendant with needed educational or vocational
      training, medical care, or other correctional treatment in the most
      effective manner.

18 U.S.C. § 3553(a). [Emphasis added].
      2

I discuss only the case from the Eastern District of New York. The other,
United States v. Jones, 2020 WL 1644257 (D. Minn. April 2, 2020), is a
firearms possession case in which the defendant argued his fear of
contracting the COVID-19 virus in the county jail where he was being housed
pre-sentence warranted advancing the sentence so that he could more quickly
be placed in a federal facility to serve his time.      His application was
denied where no instances at all of the illness had occurred at the county
jail.

                                     2
 Case 1:19-cr-00551-FB Document 42 Filed 04/14/20 Page 3 of 3 PageID #: 207




     I do not wish to be presumptuous. Should this Court share
Judge Irizarry’s view that counsel’s request for time served merits
that label -- even if counsel conscientiously believes it to be the
sentence the Court may select as most accurately comporting with
the facts and law -- then I withdraw the motion to advance the
date, for it serves no purpose whatsoever.      On the other hand,
should a sentence of time served be among the possible or likely
outcomes, then the position of the government that the standard for
advancing the date has not been met is faulty. If an individual
will receive time served according to law, and the standard for
advancing a sentence is to avert “serious harm to the interests of
justice” that delay will engender, then a sentencing court must
advance a sentencing date to prevent a defendant from serving more
time in custody than the amount deemed “sufficient but not greater
than necessary” by that Court. Indeed, “the interests of justice”
by their very nature are that thing which a Court delivers when a
matter for adjudication is decided. The Chan a Hung sentence is
such a matter, and the interests of justice require that her
sentence not be delayed even one day if it will cause her to spend
one day in jail more than the Court finds is necessary pursuant to
the § 3553(a) factors.

                              CONCLUSION

     For the reasons set forth herein, and in the defendant’s main
sentencing submission, it is respectfully requested that the
sentence date in this matter be advanced to the earliest possible
date, and that Ms. Chan a Hung be sentenced to a period of time
served.

                                               Respectfully submitted,

                                                     /s/

                                              Robert A. Soloway


cc:    AUSA Devon Lash
      (by ECF and Email)

RAS:sc




                                     3
